department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi br4 uilc internal_revenue_service national_office field_service_advice from memorandum for subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend decedent a corporation date date child a child b issue for purposes of sec_20_2031-1 of the estate_tax regulations in determining the fair_market_value of the corporation stock includible in the decedent’s gross_estate is the decedent’s 50-percent interest includible under sec_2033 aggregated with the 44-percent interest subject_to decedent’s testamentary general_power_of_appointment and includible under sec_2041 and valued as a single percent block conclusion the shares are valued as a single aggregated 94-percent block for purposes of applying the willing buyer-willing seller principles of sec_20_2031-1 facts the facts as submitted indicate that decedent’s spouse a died on date survived by decedent at the time of a’s death decedent and a each owned percent of the total outstanding voting and nonvoting common shares of corporation a closely-held corporation a’s will provided that if decedent survived a then the residue of the estate was to be divided into two trusts trust a and trust b for the benefit of decedent trust a was intended to qualify for the estate_tax_marital_deduction under sec_2056 and was to be funded with the maximum amount necessary to reduce the estate_tax to zero the balance of the residue passed to trust b the will directed that decedent was to receive all trust income from both trust a and trust b for life and such principal from both trusts as was necessary for his proper support care maintenance and education on decedent’s death the trustee was to distribute the remaining balance of trust a including principal and any accrued and undistributed_income to such one or more persons and entities including his own estate and on such terms and conditions either outright or in trust as my husband shall appoint by will specifically referring to and exercising this power_of_appointment if decedent did not exercise the general power the trust a property was to be added to trust b under the terms of a’s will on decedent’s death trust b was to be divided into two separate trusts one trust was to be held for the benefit of child a and the other trust was to be held for the benefit of child b_trust a satisfied the requirements of sec_2056 and an estate_tax_marital_deduction was allowed to a’s estate for the property passing to the trust a’s 50-percent interest in corporation was divided between trust a and trust b such that trust a received a 44-percent interest in corporation discussed below and trust b received a 6-percent interest in a’s will decedent was designated as the trustee of trust a and trust b decedent died on date at his death decedent owned outright shares of voting common_stock in corporation and shares of nonvoting common_stock in corporation both blocks constituted 50-percent of the outstanding voting and nonvoting_stock in corporation in addition on the date of decedent’s death trust a with respect to which decedent possessed a testamentary general_power_of_appointment owned shares of voting_stock and shares of nonvoting_stock these blocks each constituted 44-percent of the outstanding voting and nonvoting_stock in corporation on the federal estate_tax_return filed for decedent’s estate the shares owned outright by the decedent were reported as includible in his gross_estate under sec_2033 the shares over which he held the general_power_of_appointment were reported as includible in his gross_estate under sec_2041 law and analysis valuation sec_2031 provides that the value of the gross_estate shall be determined by including the value at the time of death of all property sec_20_2031-1 of the estate_tax regulations provides that the value of property includible in a decedent’s gross_estate is its fair_market_value at the time of the decedent’s death the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 1decedent did in fact exercise the testamentary general_power_of_appointment by appointing the property to two separate trusts one trust to be held for the benefit of child a and the other trust to be held for the benefit of child b in addition under the terms of decedent’s will the residue of his estate which included the corporation stock that he owned outright also passed to separate trusts similar to those created pursuant to the exercise of the power one trust to be held for the benefit of child a and the other trust to be held for the benefit of child b in 674_f2d_761 9th cir the decedent’s revocable_trust held a controlling_interest in all outstanding_stock of a closely_held_corporation consisting of shares of nonvoting_stock and one share of voting_stock on decedent’s death the nonvoting shares passed to charity and the one voting share continued in trust for the benefit of decedent’s child the estate argued that because the voting and nonvoting_stock passed to different beneficiaries the voting and nonvoting shares should be valued in the hands of the recipients as two separate blocks therefore the nonvoting shares should be valued separately from the voting shares the court rejected the fragmentation argument rather the court reasoned that the estate_tax is imposed on the privilege of transferring property not on the privilege of receiving property therefore the interest passing from the decedent at the moment of death should be viewed in the hands of the testator and valued as a single block - a complete bundle of shares any change in value brought about by the decedent’s estate plan in this case the bifurcation of the voting and nonvoting_stock was not to be taken into account in valuing the stock the main focus of the ahmanson opinion was whether a discount is appropriate if a controlling stock interest owned by the decedent at death is fragmented under the decedent’s estate plan in reaching its conclusion that no discount is appropriate the opinion is clear that where the decedent owns directly or indirectly through a revocable_trust of the stock in a closely_held_corporation the interest to be valued for estate_tax purposes is a single controlling block of stock see also 706_f2d_1424 7th cir where on facts similar to those in ahmanson foundation the court held the interest that passed in this case was the decedent’s interest in an 1160-share bundle of stock the voting shares of which assured complete control plainly then to meet the mandate of the code those shares are to be valued as part and parcel of the interest f 2d pincite we believe there is little distinction between the situations presented in ahmanson foundation and estate of curry and that presented in the instant case in ahmanson and estate of curry the decedent either owned a controlling_interest in the corporation outright curry or held virtual ownership through a revocable_trust ahmanson in both situations the court valued the decedent’s stock interest as a single controlling block and disregarded the decedent’s testamentary_disposition of the interest into fragmented parts the only distinction between this case and ahmanson foundation and estate of curry is that rather than owning all the stock outright or in a revocable_trust decedent owned a portion of the stock outright and a portion of the stock was subject_to decedent’s general_power_of_appointment however as discussed in detail below the legislative_history underlying the predecessor statute to sec_2041 and decades of case law make clear that a general_power_of_appointment with respect to property has always been viewed by congress and the courts as the equivalent of outright ownership of the property indeed under decedent’s power decedent could appoint the trust a property to any person in his discretion including his estate thus decedent could have united the two stock interests in his discretion as was the case in ahmanson and curry regardless of whether decedent chose to dispose_of the two blocks as a unit or dispose_of them separately the stock must be valued for estate_tax purposes as a single block of stock this is the interest that passed at the moment of death see 303_f2d_170 5th cir sec_2041 this result is amply supported by the legislative_history underlying the enactment of the predecessor to sec_2041 as well as decades of case law interpreting the section indicating that congress and the courts have consistently viewed property subject_to a general_power_of_appointment as the equivalent of outright ownership sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate the predecessor statute to sec_2041 enacted as sec_402 of the revenue act of provided that the gross_estate was to include any property passing under a general_power_of_appointment exercised by the decedent by will the legislative_history underlying sec_402 makes it clear that congress equated a general_power_of_appointment held at death with outright ownership at death and that sec_402 was enacted to clarify rather than extend the estate_tax provisions which already provided for the inclusion of property owned outright by the decedent the legislative_history states a person having a general_power_of_appointment is with respect to disposition of the property at his death in a position of its owner the possessor of the power has full authority to dispose_of the property at death subsequent to the enactment of sec_402 many states enacted estate h_rep_no 65th cong 2d sess tax statutes that adopted the federal provisions verbatim in several cases the supreme court was asked to consider sec_402 and its successor federal statutes in the context of both federal and state estate_tax matters in these cases the court repeatedly equated the exercise of a general_power_of_appointment at death with outright ownership of the property subject_to the power the court reasoned that the economic realities of the decedent’s control_over the property are such that the decedent could obtain the property for his own estate and thus dispose_of it as his own for example in graves et al constituting the state tax commission of new york v schmidlapp et al executors 315_us_657 the court stated for purposes of estate taxation the general power to dispose_of property at death is the equivalent of ownership it is a potential source of wealth to the appointee emphasis supplied similarly decedent’s complete and exclusive power to dispose_of the shares at death was property in his hands emphasis supplied u s pincite see also curry state tax commissioner of alabama v mccanless commissioner of finance and taxation of tennessee 307_us_357 the decedent’s general testamentary power to dispose_of the shares was a potential source of wealth which was property in her hands 320_us_410 the decedent had complete dominion over this property and disposed of all of it at his fancy following the supreme court’s lead lower courts have consistently held that for estate_tax purposes a general testamentary_power_of_appointment is essentially identical to outright ownership because the possessor’s control_over the disposition of the property is that of an outright owner in fee peterson marital trust v commission78_f3d_795 2d cir aff’g 102_tc_790 for tax purposes a general_power_of_appointment has for many many years been viewed as essentially identical to outright ownership of property 68_f3d_1027 7th cir 588_f2d_368 2d cir estate of murphy v commissioner t c memo involving powers also exercisable during life we emphasize that the courts and congress reached this conclusion regarding property subject_to a general_power_of_appointment because as a practical matter where an individual possesses the power to appoint the property to his or her estate the individual’s rights with respect to the property at the moment of death have all the indicia of outright ownership thus unlike the situation involving property includible in the gross_estate under sec_2044 considered by the courts in 84_f3d_196 5th cir and estate of mellinger v commissioner 112_tc_4 acq c b xvi discussed below this is not a situation where the decedent has limited or no control_over the property but is deemed to own the property for estate_tax purposes rather in the case of the trust a property includible in decedent’s gross_estate under sec_2041 decedent possessed actual control_over the property and this actual control should be recognized for valuation purposes accordingly because decedent possessed a general testamentary_power_of_appointment over a percent interest he was effectively the outright owner of the interest as he could freely direct the property to his estate and dispose_of the property in the same manner as the assets owned outright see eg peterson marital trust supra f 3d pincite where the court stated mrs peterson’s ownership of the trust corpus through her general_power_of_appointment was not a fiction she had at all times the power to decide what to do with those funds she could take up to half the property during her life and she could appoint the rest by will to anyone she chose including her estate or the creditors of her estate in other words every bit of the property was subject_to being used for her own benefit to the same effect see peterson marital trust v commissioner t c pincite sec_2056 and sec_2056 further this position is consistent with the recent litigation concluding that fractional or minority interests in property held in a_trust qualifying as qualified_terminable_interest_property qtip includible in the decedent’s gross_estate under sec_2044 is not aggregated for valuation purposes with fractional or minority interests in property owned outright by the decedent 84_f3d_196 5th cir estate of mellinger v commissioner 112_tc_4 acq c b xvi estate of lopes v commissioner tcmemo_1999_225 estate of nowell v commissioner tcmemo_1999_225 as discussed below the nature of the surviving spouse’s interest in a marital_deduction_trust subject_to a general_power_of_appointment and includible in the gross_estate under sec_2041 is fundamentally different from the qtip_trust situations previously addressed by the courts sec_2056 provides that the value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse sec_2056 denies a marital_deduction for interests passing to the surviving_spouse that are terminable interests that is interests in property passing to the surviving_spouse that will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur where on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to this terminable_interest_rule under sec_2056 an otherwise terminable_interest in property passing to the surviving_spouse will qualify for the marital_deduction if the surviving_spouse is entitled_for_life to all the income from the property and the surviving_spouse has the power to appoint the property in favor of the surviving_spouse or the surviving spouse’s estate the power must be exercisable by the spouse alone and in all events and can be exercisable either during life or at death sec_2056 provides another exception to the terminable_interest_rule in the case of qualified_terminable_interest_property qtip under sec_2056 for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of such property is treated as passing to any person other than the surviving_spouse in general under sec_2056 and ii qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse is entitled_for_life to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2044 provides that the value of the gross_estate shall include the value of any property to which the section applies in which the decedent had a qualifying_income_interest_for_life under sec_2044 sec_2044 applies to any property if a deduction was allowed with respect to the transfer of the property to the decedent under sec_2056 sec_2044 provides that for purposes of the estate_tax and the generation-skipping_transfer_tax property includible in the gross_estate of the decedent under sec_2044 is treated as property passing from the decedent the legislative_history underlying the enactment of the predecessor to sec_2056 indicates that congress desired to afford testators the added flexibility of passing property to the spouse in trust provided the trust met the statutory requirements the statutory provisions requiring that the spouse receive all trust income and possess a general_power_of_appointment exercisable in all events were designed to ensure that notwithstanding that the property was held in trust the spouse was the virtual owner of the property and that the property would be included in the spouse’s gross_estate on her death by virtue of the spouse’s general_power_of_appointment see s rep no pt 80th cong 2d sess h_r rep no 97th cong 1st sess 910_f2d_633 9th cir on the other hand under the sec_2056 sec_2044 statutory scheme considered by the courts in estate of bonner v united_states and estate of mellinger v commissioner congress eliminated the requirement that the spouse receive a general_power_of_appointment over the trust corpus the underlying legislative_history indicates congress’ concern that if the surviving_spouse was granted total control_over the disposition of the trust assets as was required under sec_2056 the deceased spouse would be unable to ensure that the trust property would ultimately pass to the natural objects of his or her bounty accordingly sec_2056 was enacted as a means to ensure that the predeceased spouse controlled the disposition of the trust assets and not the surviving_spouse as was the case with a sec_2056 trust h_r rep no 97th cong 1st sess sec_2044 operates to include the trust assets in the surviving spouse’s gross_estate notwithstanding that the surviving_spouse has no ownership_interest or control_over the trust assets the practical application of sec_2056 in conjunction with sec_2044 is explained in estate of bonner v united_states as follows the predeceased spouse controlled the disposition of her assets first into a_trust with a life interest for the surviving_spouse and later to the objects of her largesse the assets although taxed as if they passed through the surviving spouse’s estate in fact were controlled at every step by the predeceased spouse at the time of the surviving spouse’s death his estate did not have control_over the predeceased spouse’s interests in the assets such that it could act as a hypothetical seller negotiating with willing buyers free of the handicaps associated with fractional undivided interests estate of bonner v united_states f 3d pincite see also estate of mellinger v commissioner t c pincite furthermore at no time did decedent possess control or have any power of disposition over the property in the qtip_trust this application of the sec_2056 sec_2044 statutory scheme is in stark contrast to the sec_2056 sec_2041 regime as discussed above sec_2056 places the spouse in the position of virtual owner of the trust property with complete control_over the disposition of the trust thus there is a fundamental difference between the sec_2056 trust considered in this case and the sec_2056 trust previously considered by the courts in this case decedent as a beneficiary of a sec_2056 trust possessed unlimited control_over the disposition of the trust assets by reason of the general power of appoint- ment as discussed above assets subject_to a general_power_of_appointment historically have been recognized by congress and the courts as effectively owned by the power holder conversely a surviving_spouse who is a beneficiary of a sec_2056 trust has no such control rather as the court emphasized in estate of bonner the predeceased spouse retains the control and irrevocably designates the persons to take the property at the surviving spouse’s death taxpayer’s arguments the estate argues that the 44-percent interest over which decedent held a general_power_of_appointment should be valued separate and apart from the percent block that decedent held outright with the result that the interests would be treated as two separate minority interests rather than a single controlling_interest first the estate argues that aggregation for valuation purposes of the stock includible in the gross_estate under sec_2033 with the stock includible under sec_2041 requires specific statutory authority the estate relies on several family attribution cases where the courts declined to aggregate for valuation purposes minority or fractional interests owned by the decedent and included in the gross_estate with interests owned by other family members for example in 680_f2d_1248 9th cir the court noted that congress specifically authorized unity of ownership or family aggregation principles in applying certain code sections such as sec_267 sec_318 and sec_544 the court declined to apply these principles in the estate_tax area in computing the value of the decedent’s assets i n the absence of similarly explicit directives see also 658_f2d_999 5th cir the estate also relies on estate of bonner v united_states holding that property included under sec_2044 is not aggregated with property includible under sec_2033 where the court stated a lthough sec_2044 contemplates that the qtip property will be treated as having passed_from_the_decedent for estate_tax purposes the statute does not require or logically contemplate that in so passing the qtip assets would merge with other assets in propstra and estate of bright the courts declined to aggregate the decedent’s interests with interests owned by other family members that were not transferred by the decedent and were not subject_to the decedent’s control under these circumstances the courts found that there was no assurance that family members would act in concert in managing and disposing of their interests further the hypothetical willing buyer-willing-seller standard for valuation is to be applied only to the interest actually transferred by the decedent see eg 680_f2d_1248 9th cir t he property to be valued is that which the decedent actually transfers at his death 658_f2d_999 5th cir t he valuation is determined by the interest that passes in the situation presented here decedent had total control and the functional equivalent of outright ownership over the trust a stock under these circumstances no specific statutory authority is required to aggregate the two blocks of stock rather we believe there is little practical distinction between the situation presented in ahmanson where the single block of stock was held as a unit at the moment of death in decedent’s revocable_trust and the situation presented in the instant case where the stock was held partially in the decedent’s estate and partially in a_trust subject_to disposition at the decedent’s total discretion there should be no need for any explicit statutory directive to see also estate of pillsbury v commissioner t c memo where the court found that a fractional interest held in one trust that was included in the decedent’s gross_estate could not be aggregated with a fractional interest held in a second trust that was neither included in the gross_estate nor subject_to the decedent’s disposition even though the same trustee administered the trusts the court found that under the willing buyer-willing seller test the hypothetical seller is regarded as selling only the interest included in the gross_estate aggregate the two interests under these circumstances rather the courts’ rationale and conclusions in these cases lend support to the service’s position of aggregation under the circumstances here similarly as discussed above estate of bonner as well as estate of mellinger v commissioner estate of lopes v commissioner and estate of nowell v commissioner address the sec_2056 sec_2044 regime where the decedent had no control_over the disposition of the trust assets and on that basis in the absence of statutory authority the courts declined to apply aggregation see eg estate of bonner v united_states f 3d pincite t he predeceased spouse controlled the disposition of her assets to the objects of her largesse in view of the significant difference between the control_over the trust a assets exercisable by the decedent in the instant case and the total lack of control exercisable by the decedent in the sec_2056 sec_2044 situation presented in bonner the court’s statement regarding the application of sec_2044 can hardly be viewed as applying to this case where the assets are includible under sec_2041 by virtue of decedent’s complete de_facto control_over the disposition of the assets indeed the quoted language relied on by the estate is directly followed by a statement emphasizing the predeceased spouse’s retention of control_over the disposition of the assets at the surviving spouse’s death consequently the statement in estate of bonner should not be viewed as applying to other inclusion sections for example it would seem beyond argument that if a decedent distributed minority or fractional interests among multiple revocable trusts all includible in the gross_estate under sec_2038 these separate interests would be aggregated for valuation purposes there would seem to be no need to find any specific statutory authority for this result see estate of curry v united_states f 2d pincite see also 839_f2d_1249 7th cir aff’g 87_tc_349 finally from the very inception of the federal estate_tax sec_2041 and sec_2033 and their predecessor statutes have been treated as alter ego provisions as discussed above congress viewed the enactment of the predecessor statute to sec_2041 as a clarification of and an addendum to sec_2033 h_r rep no supra the supreme court followed through on this congressional viewpoint by treating the exercise of a general testamentary_power_of_appointment as a transfer directly from the decedent’s own hands graves et al constituting the state tax commission of new york v schmidlapp et al executors supra curry state tax commissioner of alabama v mccanless commissioner of finance and taxation of tennessee supra estate of rogers v commissioner supra the estate next cites language in the tax court’s decision in estate of mellinger v commissioner where the court in reaching the conclusion that assets includible under sec_2044 are not aggregated with assets includible under sec_2031 stated furthermore at no time did decedent possess control or have any power of disposition over the property in the qtip_trust cf sec_2035 sec_2036 sec_2041 requiring inclusion in the gross_estate where a decedent had control_over the assets at some time during her life_estate of mellinger v commissioner t c emphasis added the estate infers that the reference to control during her life indicates that the tax_court would not view a testamentary general power which can only be exercised to dispose_of the property at death as according the decedent sufficient control_over the property to justify aggregation for several reasons we do not agree first we believe the statement as it applies to testamentary powers merely recognizes that in the case of a testamentary power the power holder has the power to dispose_of the assets at death but exercises that power during life by executing the appropriate instrument thus the power holder has lifetime control_over the property in the sense that the power holder’s control is exercised during life and becomes effective on death many courts have characterized testamentary general powers of appointment as providing the holder with lifetime control for example in 324_us_108 the decedent held a contingent testamentary general_power_of_appointment and the court commented that t he ultimate disposition of all the trust property was suspended during the life of the decedent see also 325_us_687 applying the decision in fidelity-philadelphia trust co to a decedent’s reversionary_interest in peterson marital trust v commission102_tc_790 aff’d 78_f3d_795 2d cir the tax_court characterized the surviving_spouse as the holder of a testamentary general_power_of_appointment as having maintained effective_control over the disposition of the property in the marital trust until her death thus we do not believe the quoted language can reasonably be viewed as referencing only inter_vivos general powers of appointment in any event it should make no difference for valuation purposes whether decedent’s power could or could not be exercised during his life by virtue of the testamentary power at the moment of death the decedent possessed complete control_over the disposition of trust a as well as the stock in corporation he owned outright the two blocks should be valued as a unit because at the moment of death these two blocks became subject_to disposition by the decedent as a unit see united_states v land supra finally the estate argues that in estate of nowell the decedent possessed a testamentary limited_power_of_appointment over the trust assets and thus could exercise a degree of control_over the disposition of the trust assets at death nonetheless the court did not take this power into account in finding that aggregation was not appropriate we 3in peterson the spouse possessed a right to withdraw up to one-half the corpus during her life and a general testamentary power to appoint the remaining corpus at her death the court’s focus in this statement was on the testamentary power recognize that in some situations a limited_power_of_appointment may afford the holder broad powers of disposition however the power holder would not in any event be authorized to appoint the property to his or her estate or his or her creditors as is the situation presented with a general power thus there is a significant practical difference between the two kinds of powers and this difference is reflected in the tax treatment accorded the two powers for tax purposes property subject_to a limited power is not treated as effectively owned by the power holder and is not subject_to inclusion in the gross_estate given the nature of a limited power and the fact that a limited power is not recognized for estate and gift_tax purposes as affording the power holder sufficient control to generate any transfer_tax consequences when possessed or exercised the court in estate of nowell was justified in treating a qtip_trust subject_to a limited power in the same manner as a qtip_trust where the remainder beneficiaries are designated by the first spouse to die however as discussed above it does not follow that the same result should obtain in this case where the decedent possessed a general_power_of_appointment over trust a please call if you have any further questions by george masnik chief branch
